DETAILED ACTION
This is in reference to communication received 04 January 2021. Claims 1 – 6, 9 – 11, 13 – 14, 21 – 23 and 25 – 35 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 6, 9 – 11, 13 – 14, 21 – 23 and 25 – 35 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 6, 9 – 11, 13 – 14 and 21 – 23 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1 representative of claim 25 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea.  The limitations that set forth the abstract idea recites: receiving some data such as identifying information of a device (e.g. MAC address), determining an alternate identifying information for the device wherein alternate identifying information of the device is valid for limited time (assigning an alias identifying which will considered valid for a specified period of time), and 
Claim 9 representative of claim 31 is directed towards a method, which is a statutory category of invention. Although, claim 9 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. The limitations that set forth the abstract idea recites: receiving some data such as identifying information of a device (e.g. MAC address, email address, telephone number, etc.), forwarding the received identifying information of the device to rights management entity, providing an alternate identifying information (alias) for the received identifying information of the device to a first device and some external entity, even though the alternate identifying information is valid for a specified period of time, applicant’s claimed invention does not control the exchange of information between the user and the sponsor after the expiration of the specified period of time, therefore, as drafted and when considered as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain of Methods of organizing human activity (such as commercial or legal interactions, advertising, marketing or sales activities or behaviors).
The judicial exception is not integrated into a practical application. In particular, the claim only recites an additional element – one or more processors, an upstream device which are recited at a high level of generality and are merely the use of a computer as a tool to apply the abstract idea on a computer. A plain reading of descriptions in at least paragraphs [0082–0084] i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps of “receiving information, assigning alternate identifying information and providing the alternate identifying information, or, receiving information and providing alternate identifying information” amounts to no more than mere instructions to apply the exception using a generic computer component. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claims 1 and 9 is not patent eligible. Independent claims 25 and 31 are also not patent eligible based on similar reasoning and rationale.


For instance:
claims 2, 10, 26 and 32, defines association of persistent identifier with one or more users receiving the content.
claims 3 and 27, defines association of first identifier with a plurality of users.
claim 6, defines content of an event. 
claims 11 and 33, defines that the content of first identifier will identify a user who will be receiving content, and defines association of the first identifier with data file containing information such as one or more of content viewing behavior of one or more users, a location of one or more users, and a demographic information of one or more users, and further defines the second identifier to be associated with a subset of information associated with the first identifier, wherein the subset of the information associated with data file containing information such as one or more of content viewing behavior of one or more users, a location of one or more users, and a demographic information of one or more users.
claims 13, 30 and 34, defines the duration of a event.
claims 14 and 35, defines association of the second identifier with the one or more content assets such that the one or more content assets may be delivered to one or more users based on a mapping of the second identifier to the first identifier.
claims 21, transmits the first identifier and the second identifier to a computing device associated with a rights management entity, as drafted is a concept similar to delivering content to compute devices (See Affinity Labs v. Amazon.com).
claims 4 and 28, defines generating of the second identifier, as drafted is a concept similar to organizing information through mathematical correlations (See Digitech Image Techs. LLC v. Electronics for Imaging, Inc.).
Electric Power Group v. Alstom S.A.).
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 6, 9 – 11, 13 – 14, 21 – 23 and 25 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Reilly US Publication 2011/0107362.

Regarding claims 9 and 31, Reilly teaches system and method for providing sponsored content where a broadcast segment may be a 30 second segment of broadcast program or an advertisement [Reilly, 0020] comprising: 
one or more processors (Reilly, one or more of the modules comprise software code stored on a computer readable storage medium, which is executable by a processor) [Reilly, 0031]; and
memory storing instructions that, when executed by the one or more processors (Reilly, one or more of the modules comprise software code stored on a computer readable storage medium, which is executable by a processor) [Reilly, 0031];
receiving an indication of an advertisement opportunity associated with content of a network operator (Reilly, The broadcast segment may comprise a television show, an advertisement, or a sub screen provided by the cable operator. The end user may indicate the item by clicking on a particular button on the end device, generating an indication of selection of the item. The end device then transfers the indication of selection of the item to the input/output module of the server) [Reilly, 0039]; 
transmitting a first identifier to at least one of one or more network operators associated with a rights management entity, wherein the rights management entity is associated with the network operator (Reilly, The end user may indicate the item by clicking on a particular button on the end device, generating an indication of selection of the item. The end device then transfers the indication of selection of the item to the input/output module of the server (server of the network operator associated with a rights management entity)) [Reilly, 0039]; 
transmitting a second identifier to at least one of one or more network operators (Reilly, assign anonymous reply address, send request for information based on indication of selection of item sponsor (second entity) [Reilly, 0054-0055, Fig. 4 and associated disclosure], wherein the second identifier is a perishable identifier configured to expire based on an event (Reilly, for instance, the anonymous temporary (perishable) address may be email address assigned by the server. Even though Reilly recites example of an email address as an anonymous (perishable) id, before the invention, it would have been obvious to one of ordinary skill in the art to adopt the teachings of masking the user identifying information by masking the user identifying information to improve the results of target marketing by making the provided services acceptable to user who decline to provide their information to get information on item of their interest) [Reilly, 0054], wherein the second identifier is mapped to the first identifier (Reilly, the anonymous temporary address may be stored in the end user account) [Reilly, 0054]; and 
transmitting the second identifier to an external second entity (Reilly, based on the indication of selection of item, request is sent to the corresponding sponsor (second entity)) [Reilly, 0055], wherein the second identifier facilitates targeted placement of one or more content assets based on the advertisement opportunity (Reilly, reply from the corresponding sponsor is received and prepared for forwarding) [Reilly, 0056] without exposing the first identifier to the second external entity [Reilly, the request for information excludes identifying information regarding the end user) [Reilly, 0054]. 

Regarding claims 1 and 25, Reilly teaches system and method for providing sponsored content where a broadcast segment may be a 30 second segment of broadcast program or an advertisement [Reilly, 0020] comprising: 
one or more processors (Reilly, one or more of the modules comprise software code stored on a computer readable storage medium, which is executable by a processor) [Reilly, 0031]; and
memory storing instructions that, when executed by the one or more processors (Reilly, one or more of the modules comprise software code stored on a computer readable storage medium, which is executable by a processor) [Reilly, 0031];

receiving, by a network operator, a first identifier associated with a user of content, wherein the content comprises one or more advertisement events (Reilly, The broadcast segment may comprise a television show, an advertisement, or a sub screen provided by the cable operator. The end user may indicate the item by clicking on a particular button on the end device, generating an indication of selection of the item. The end device then transfers the indication of selection of the item to the input/output module of the server) [Reilly, 0039]; 
determining, by the network operator, a second identifier based at least on the first identifier (Reilly, the generated anonymized message conceals the identity of the end user of the end device to the corresponding sponsor and maintains validity for reply to the end user (second identifier (perishable identifier) is based on the first identifier (identifier of the user) for a limited time (perishable); assign an anonymous temporary address which may be stored in the end user account) [Reilly, 0003, 0054], wherein the second identifier is a perishable identifier configured to expire based on an event (Reilly, for instance, the anonymous temporary (perishable) address may be email address assigned by the server. Even though Reilly recites example of an email address as an anonymous (perishable) id, before the invention, it would have been obvious to one of ordinary skill in the art to adopt the teachings of masking the user identifying information by masking the user identifying information to improve the results of target marketing by making the provided services acceptable to user who decline to provide their information to get information on item of their interest) [Reilly, 0054], wherein the second identifier is mapped to the first identifier (Reilly, the anonymous temporary address may be stored in the end user account) [Reilly, 0054]; and
transmitting the second identifier to an external entity (Reilly, based on the indication of selection of item, request is sent to the corresponding sponsor (second entity)) [Reilly, 0055], wherein the second identifier facilitates targeted placement of one or more advertisements (Reilly, reply from the corresponding sponsor is received and prepared for forwarding) [Reilly, 0056] without exposing the first identifier to the external entity [Reilly, the request for information excludes identifying information regarding the end user) [Reilly, 0054]. 

Regarding claims 2, 10, 26 and 32, Reilly teaches system and method, wherein the first identifier is a persistent identifier associated with one or more users receiving the content (Reilly, for instance, the end user contact may comprise an email address or telephone number by which the end user may be directly contacted) [Reilly, 0034]. 

Regarding claims 3 and 27, Reilly teaches system and method, wherein the first identifier is associated with a plurality of users [see at least remote end devices 118a-n) [Reilly, Fig. 1 and associated disclosure].

Regarding claims 4 and 28, Reilly teaches system and method, wherein the determining the second identifier comprises generating the second identifier (Reilly, the messaging module thereafter assigns an anonymous temporary address) [Reilly, 0045]. 

Regarding claims 5 and 29, Reilly teaches system and method, wherein the determining the second identifier comprises retrieving the second identifier from storage using a mapping key (Reilly, the anonymous temporary address may be stored in the end user account (it would have been obvious to one or ordinary skill in the art that anonymous temporary address (second identifier) stored in end user account is retrievable) [Reilly, 0054]. 

Regarding claims 6, 13, 30 and 34, Reilly teaches system and method, wherein the event comprises at least one of a time period or a termination of a session (Reilly, when the temporary address expires, messages from the corresponding sponsor will no longer be forwarded to the end user contact) [Reilly, 0046]. 

Regarding claims 11 and 33, Reilly teaches system and method, wherein the first identifier identifies a user receiving content (Reilly, for instance, the end user contact may comprise an email address or telephone number by which the end user may be directly contacted) [Reilly, 0034], and wherein the first identifier is associated with one or more of content viewing behavior of one or more users (Reilly, item has been selected by end user for further information (behavior of user) [Reilly, 0021], a location of one or more users (Reilly, indication of selection may also include a location of the end device) [Reilly, 0021], and a demographic information of one or more users (using demographic information of one or more users for target marketing is old and know targeting criteria know to one ordinary skill in the art in advertising industry), and
wherein the second identifier is associated with a subset of information associated with the first identifier (Reilly, the messaging module thereafter assigns an anonymous temporary address) [Reilly, 0045], wherein the subset of the information associated with the first identifier comprises one or more of content viewing behavior of one or more users (Reilly, item has been selected by end user for further information (behavior of user) [Reilly, 0021], a location of one or more users (Reilly, indication of selection may also include a location of the end device) [Reilly, 0021], and a demographic information of one or more users (using demographic information of one or more users for target marketing is old and know targeting criteria know to one ordinary skill in the art in advertising industry). 

Regarding claims 14 and 35, Reilly teaches system and method, wherein the second entity is configured to associate the second identifier with the one or more content assets (Reilly, assign anonymous reply address, send request for information based on indication of selection of item sponsor (second entity) [Reilly, 0054-0055, Fig. 4 and associated disclosure] such that the one or more content assets may be delivered to one or more users based on a mapping of the second identifier to the first identifier (Reilly, If the corresponding sponsor responds to the anonymous temporary address, the input/output module may forward the response from the corresponding sponsor to an end user contact specified in the end user account) [Reilly, 0046]. 

Regarding claims 21, Reilly teaches system and method further comprising transmitting the first identifier (Reilly, end user account stored in a data store (information transmitted to the end user account) may correlate to at least one of the plurality of end user device and may contain information (email address, telephone number, etc.) submitted by the end user to the operator of the system) [Reilly, 0034] and the second identifier to a computing device associated with a rights management entity (Reilly, the anonymous temporary address may be stored in the end user account) [Reilly, 0054]. 

Regarding claim 22, Reilly teaches system and method, wherein the second device is an upstream device [see at least remote sponsor devices 120a-n) [Reilly, Fig. 1 and associated disclosure].

Regarding claim 23, Reilly teaches system and method, wherein the external entity is an upstream device [see at least remote sponsor devices 120a-n) [Reilly, Fig. 1 and associated disclosure].


Response to Arguments
Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 101 because amended claims do no recite an abstract idea or other judicial exception is acknowledged and considered.
However, upon further consideration of the amended claims, it is deemed that the claimed invention recites an abstract idea directed to providing an alias communication id for data transmission. Even though the claimed second identifier is intended to be valid for a specified period of time, applicant’s claimed invention does not use the second identifier to control the data transmission when the second identifier is expired, applicant is only claiming providing the second identifier to an external second entity (data transmission). Therefore, it is deemed that the invention as currently claimed is not eligible for patent under 35 US 101.


However, upon further consideration of the amended claims, it is deemed that the claimed invention recites an abstract idea directed to providing an alias communication id for data transmission. Even though the claimed second identifier is intended to be valid for a specified period of time, applicant’s claimed invention does not use the second identifier to control the data transmission when the second identifier is expired, applicant is only claiming providing the second identifier to an external second entity (data transmission), and does not positively claim to practically apply the second identifier to control the data exchange between two entities when second identifier is not valid. Therefore, it is deemed that the invention as currently claimed is not eligible for patent under 35 US 101.

Applicant's argument that amended invention as currently claimed overcomes the rejection under 35 USC 112(b) is acknowledged, considered and accepted. Rejection under 35 USC 112(b) is removed. 

Applicant’s arguments with respect to amended claims 1 – 6, 9 – 11, 13 – 14, 21 – 23 and 25 – 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lagadec et al. US Publication 2004/0098625 teaches system and method for transmitting anonymous request from a consumer to a content or service provider through a netwok.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

April 10, 2021